In an action to recover damages for personal injury resulting from plaintiff’s fall on an icy stairway leading from the defendant’s home to the sidewalk, the plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered December 21, 1962, after a jury trial, dismissing the complaint at the end of plaintiff’s case. Judgment affirmed, without costs. In our opinion the defendant was not negligent. Under the circumstances, the short interval which had elapsed between the time the defendant obtained notice of the icy condition and the time of the accident was not sufficient to charge him with the duty of correcting such condition (Preuschoff v. Wank, 16 A D 2d 690; Falina v. Hollis Diner, 281 App. Div. 711, affd. 306 N. Y. 586). Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.